        Case 4:19-cv-00499-BSM Document 170 Filed 12/07/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DAVIS NEUROLOGY P.A., on behalf of itself                                      PLAINTIFF
and all others similarly situated

v.                          CASE NO. 4:19-CV-00499-BSM

DOCTORDIRECTORY.COM LLC, et al.                                            DEFENDANTS

                                         ORDER

       The parties have filed a joint notice of pending settlement [Doc. No. 168] and have

indicated their intent to file a motion for preliminary approval of the settlement agreement

within sixty days. Given that, the trial date and all other deadlines in the final scheduling

order [Doc. No. 73] are hereby vacated, the defendants’ motion to modify the scheduling

order [Doc No. 122] is denied as moot, and this case is stayed pending the submission of the

motion for preliminary approval.

       IT IS SO ORDERED, this 7th day of December, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
